EXHIBIT 10.14


ESCROW AGREEMENT


This Escrow Agreement dated this 3TH day of March 2011 (the “Escrow Agreement”),
is entered into by and among ANTs software inc., a Delaware Corporation
(“ANTs”), Manchester Securities Corp., a New York Corporation, (“Manchester,”
and together with ANTs, the “Parties,” and each individually, a “Party”) a
Holder (the “JGB Holders”) of certain 5% Convertible Notes of ANTs software inc.
due March 3, 2016 in the aggregate principal amount of $8,400,000 (collectively,
the “Notes”) and those certain Series B Warrants to Purchase Common Shares dated
March 3, 2011 (the “Series B Warrants”) set forth on annex A to this Escrow
Agreement and Wells Fargo Bank, National Association, a national banking
association, as escrow agent (“Escrow Agent”).


RECITALS


A.           ANTs and Manchester and the other holders of Notes, Series B
Warrants (together, the “Holders”) entered into (i) that certain Note Purchase
Agreement dated as of March 3, 2011 (the “Note Purchase Agreement”) under which
ANTs agreed to sell, and the Holders agreed to purchase, the Notes for aggregate
consideration of $6,750,000 (the “Proceeds”) and (ii) that certain Warrant
Purchase Agreement dated March 3, 2011, under which ANTs agreed to sell, and the
Holders agreed to purchase, the Series B Warrants.  Capitalized terms used
herein that are not defined shall have the meanings set forth in the Notes or
the Series B Warrants, as appropriate.


B           The Note Purchase Agreement requires that $6,250,000 (the “Escrow
Amount”) of the Proceeds be deposited into escrow, for distribution to either
the Holders or to ANTs, upon the occurrence of certain conditions set forth in
the Notes.


C.           The Escrow Amount will be funded into two escrow accounts.  The
first account (the “Manchester Escrow Account”) will be funded by Manchester
with $3,125,000 (the “Manchester Escrow Amount”).  The remainder of the Escrow
Amount will be funded into a separate escrow account.  This Escrow Agreement
shall only relate to the Manchester Escrow Account.


D.           The Parties agree to place the Manchester Escrow Amount in escrow
and the Escrow Agent agrees to hold and distribute such funds in accordance with
the terms of this Escrow Agreement.


E.           The Parties hereto acknowledge that the Escrow Agent is not a party
to, is not bound by, and has no duties or obligations under, the Notes or the
Series B Warrants, that all references in this Escrow Agreement to the Notes or
the Series B Warrants are for convenience, and that the Escrow Agent shall have
no implied duties beyond the express duties set forth in this Escrow Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties and the Escrow Agent agree as follows:


ARTICLE 1
ESCROW DEPOSIT


Section 1.1.   Receipt of Escrow Property.


(a)           Upon execution hereof, Manchester shall deliver or cause to be
delivered to the Escrow Agent $3,125,000.00 (the “Escrow Property”) in
immediately available funds.  To the extent that, from time to time, Manchester
or ANTs makes any additional deposits into the Manchester Escrow Account, such
funds shall become part of the Escrow Property and subject to all of the terms
and conditions of this Escrow Agreement.


(b)           Manchester shall retain beneficial ownership of the Escrow
Property, and ANTs shall have no legal or equitable title to such Escrow
Property, unless and until Manchester submits a disbursement notice pursuant to
section 1.3 hereof providing for the disbursement of funds to ANTs, at which
time beneficial ownership of Escrow Property in an amount equal to the amount
set forth in the disbursement notice shall be transferred to ANTs.


Section 1.2.   Investments.


(a)           The Escrow Agent is authorized and directed to deposit, transfer,
hold and invest the Escrow Property and any investment income thereon as set
forth in Exhibit A hereto, or as set forth in any subsequent written instruction
signed by the Parties.  Any investment earnings and income on the Escrow
Property shall become part of the Escrow Property, and shall be disbursed in
accordance with Section 1.3 or Section 1.5 of this Escrow Agreement.


(b)           The Escrow Agent is hereby authorized and directed to sell or
redeem any such investments as it deems necessary to make any payments or
distributions required under this Escrow Agreement.  The Escrow Agent shall have
no responsibility or liability for any loss which may result from any investment
or sale of investment made pursuant to this Escrow Agreement; provided that the
Escrow Agent has invested the Escrow Property in accordance with Exhibit A, or
as set forth in any subsequent written instruction signed by the Parties.  The
Escrow Agent is hereby authorized, in making or disposing of any investment
permitted by this Escrow Agreement, to deal with itself (in its individual
capacity) or with any one or more of its affiliates, whether it or any such
affiliate is acting as agent of the Escrow Agent or for any third person or
dealing as principal for its own account.  The Parties acknowledge that the
Escrow Agent is not providing investment supervision, recommendations, or
advice.


Section 1.3.   Disbursements.
 
 
2

--------------------------------------------------------------------------------

 


(a) Subject to subsection (d) below, Escrow Agent shall hold the Escrow Property
and all interest accrued thereon and shall dispose of the same only in
accordance with the following provisions:


(i)  upon receipt of a written notice from Manchester certifying (1) with
respect to the Series B Warrants, that Manchester has exercised Series B
Warrants for a Surrender of Notes, (2) the aggregate Make Whole Amount due, if
any, in connection with such Surrender of Notes, (3) whether ANTs has elected to
satisfy the Make Whole Amount in cash, (4) (a) that the aggregate unpaid
principal amount of the Notes owned by Manchester is equal to or less than
$3,825,000 prior to such Surrender of Notes and (b) the Adjusted Exercise Price
is at least $0.15 per Common Share (appropriately adjusted for any stock split,
stock dividend, stock combination, stock buy-back or other similar transaction)
or that this requirement has been waived in writing by Manchester, and (5) the
difference between the Aggregate Exercise Price to be satisfied by such
Surrender of Notes and the Make Whole Amount (if any) (the “Excess Amount”), the
Escrow Agent shall deliver (A) first, if the Make Whole Amount is to be
satisfied in cash, to Manchester, cash equal to the lesser of the remaining
balance of the Escrow Property (including any accrued interest) and the Make
Whole Amount and (B) second, to ANTs, cash equal to lesser of the remaining
balance of the Escrow Property (including any accrued interest) and the Excess
Amount;


(ii)  upon receipt of a written notice from Manchester certifying (1) that
Manchester has exercised its right under section 2 of the Notes to require ANTs
(or its successor) to redeem its Notes in cash at 120% of the Principal Amount
plus accrued and unpaid interest (a “Fundamental Transaction Redemption”) and
(2) the amount due to Manchester as a result of a Fundamental Transaction
Redemption, the Escrow Agent shall deliver to Manchester cash equal to the
lesser of the remaining Escrow Property (including any accrued interest) and the
Fundamental Transaction Redemption amount;


(iii)  upon receipt of a written notice from Manchester certifying (1) that
Manchester has properly exercised the Put Right pursuant to section 4 of the
Notes and (2) the aggregate Put Amount, the Escrow Agent shall deliver to
Manchester cash equal to the lesser of the remaining Escrow Property (including
any accrued interest) and the aggregate Put Amount;


(iv)  upon receipt of a written notice from Manchester (1) certifying that an
Event of Default has occurred and is continuing under the Notes (be it a payment
default or otherwise), (2) identifying each Note held by Manchester (each an
“Accelerated Note” and together the “Accelerated Notes”) for which all amounts
due thereunder (including accrued and unpaid interest, fees or charges) have
been declared due and payable, and (3) stating the aggregate amount due and
payable under the Accelerated Notes (including interest, fees and charges), the
Escrow Agent shall deliver to Manchester cash equal to the lesser of the
remaining Escrow Property (including any accrued interest) and the amount due
and payable under the Accelerated Notes;
 
 
3

--------------------------------------------------------------------------------

 
 
(v) upon receipt of a written notice from Manchester certifying that the Notes
have been paid in full or otherwise satisfied, the Escrow Agent shall deliver to
ANTs the remaining balance, if any, of the Escrow Property (including any
accrued interest); and


(vi) upon a joint written direction signed by the Parties, the Escrow Agent
shall disburse the Escrow Property, or the appropriate portion thereof, in
accordance with the written direction.


(b)           Any notice given by a Party to the Escrow Agent under subsection
(a) above shall include the relevant dollar amount related to that notice and
shall also be given to the other Party simultaneously and by the same means of
delivery.


(c)           The Escrow Agent’s sole duty is to accept notice under subsection
(a) and shall have no duty to determine nor shall be liable to ascertain the
validity of the claims of Manchester or ANTs under subsection (a).  In any case
under subsection (a) in which Escrow Agent is to receive instructions to
release, the Escrow Agent shall be entitled to entirely rely on such
instructions with no responsibility to calculate or confirm amounts or
percentages to release.


(d)           The Escrow Agent shall disburse any Escrow Property three (3)
business days after receiving notice under subsection (a) unless it receives
written notice pursuant to Subsection (e) hereto, upon which subsection (e)
shall govern.


(e)           To the extent that the non-requesting Party objects in good faith
to any request for payment, such Party must deliver a written objection notice,
stating the basis for such objection, to the Escrow Agent and the other Party
within two (2) business days after receipt of the notice requesting payment and
such objection shall be resolved in accordance with Section 3.5 hereof.


(f)  The Escrow Agent shall deliver the applicable portion of the Escrow
Property at the election of the Party entitled to receive the same by (i) a
good, unendorsed check of Escrow Agent payable to the order of such Party, or
(ii) a bank wire transfer to an account designated by such Party.


(g)  In no event shall there be more than two (2) disbursements from the Escrow
Account pursuant to Section 1.3(a)(i) in any given calendar month.  If a third
disbursement request is submitted in a calendar month, the Escrow Agent shall
honor such request together with the first disbursement request in the following
calendar month.


Section 1.4.   Income Tax Allocation and Reporting.


(a)           The Parties agree that, for tax reporting purposes, all interest
and other income from investment of the Escrow Property shall, as of the end of
each calendar year and to the extent required by the Internal Revenue Service,
be reported as having been earned by Manchester whether or not such income was
disbursed during such calendar year.
 
 
4

--------------------------------------------------------------------------------

 


(b)           Prior to closing, the Parties shall provide the Escrow Agent with
certified tax identification numbers by furnishing appropriate forms W-9 or W-8
and such other forms and documents that the Escrow Agent may request.   The
Parties understand that if such tax reporting documentation is not provided and
certified to the Escrow Agent, the Escrow Agent may be required by the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder, to
withhold a portion of any interest or other income earned on the investment of
the Escrow Property.


(c)           To the extent that the Escrow Agent becomes liable for the payment
of any taxes in respect of income derived from the investment of the Escrow
Property, the Escrow Agent shall satisfy such liability to the extent possible
from the Escrow Property.  The Parties, jointly and severally, shall indemnify,
defend and hold the Escrow Agent harmless from and against any tax, late
payment, interest, penalty or other cost or expense that may be assessed against
the Escrow Agent on or with respect to the Escrow Property and the investment
thereof unless such tax, late payment, interest, penalty or other expense was
directly caused by the gross negligence or willful misconduct of the Escrow
Agent.  The indemnification provided by this Section 1.4(c) is in addition to
the indemnification provided in Section 3.1 and shall survive the resignation or
removal of the Escrow Agent and the termination of this Escrow Agreement.


Section 1.5.   Termination.  Upon the disbursement of all of the Escrow
Property, including any interest and investment earnings thereon, this Escrow
Agreement shall terminate and be of no further force and effect except that the
provisions of Sections 1.4(c), 3.1 and 3.2 hereof shall survive termination.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 2
DUTIES OF THE ESCROW AGENT


Section 2.1.   Scope of Responsibility.  Notwithstanding any provision to the
contrary, the Escrow Agent is obligated only to perform the duties specifically
set forth in this Escrow Agreement, which shall be deemed purely ministerial in
nature.  Under no circumstances will the Escrow Agent be deemed to be a
fiduciary to any Party or any other person under this Escrow Agreement.  The
Escrow Agent will not be responsible or liable for the failure of any Party to
perform in accordance with this Escrow Agreement. The Escrow Agent shall neither
be responsible for, nor chargeable with, knowledge of the terms and conditions
of any other agreement, instrument, or document other than this Escrow
Agreement, whether or not an original or a copy of such agreement has been
provided to the Escrow Agent; and the Escrow Agent shall have no duty to know or
inquire as to the performance or nonperformance of any provision of any such
agreement, instrument, or document.  References in this Escrow Agreement to any
other agreement, instrument, or document are for the convenience of the Parties,
and the Escrow Agent has no duties or obligations with respect thereto.  This
Escrow Agreement sets forth all matters pertinent to the escrow contemplated
hereunder, and no additional obligations of the Escrow Agent shall be inferred
or implied from the terms of this Escrow Agreement or any other agreement.


Section 2.2.   Attorneys and Agents.  The Escrow Agent shall be entitled to rely
on and shall not be liable for any action taken or omitted to be taken by the
Escrow Agent in accordance with the advice of counsel or other professionals
retained or consulted by the Escrow Agent.  The Escrow Agent shall be reimbursed
as set forth in Section 3.1 for any and all compensation (fees, expenses and
other costs) paid and/or reimbursed to such counsel and/or professionals.  The
Escrow Agent may perform any and all of its duties through its agents,
representatives, attorneys, custodians, and/or nominees.


Section 2.3.   Reliance.  The Escrow Agent shall not be liable for any action
taken or not taken by it in accordance with the direction or consent of the
Parties or their respective agents, representatives, successors, or
assigns.  The Escrow Agent shall not be liable for acting or refraining from
acting upon any notice, request, consent, direction, requisition, certificate,
order, affidavit, letter, or other paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, without further inquiry into the person’s or persons’
authority.  Concurrent with the execution of this Escrow Agreement, the Parties
shall deliver to the Escrow Agent authorized signers’ forms in the form of
Exhibit B-1 and Exhibit B-2 to this Escrow Agreement.


Section 2.4.   Right Not Duty Undertaken.  The permissive rights of the Escrow
Agent to do things enumerated in this Escrow Agreement shall not be construed as
duties.


Section 2.5.   No Financial Obligation.  No provision of this Escrow Agreement
shall require the Escrow Agent to risk or advance its own funds or otherwise
incur any financial liability or potential financial liability in the
performance of its duties or the exercise of its rights under this Escrow
Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 3
PROVISIONS CONCERNING THE ESCROW AGENT


Section 3.1.   Indemnification.  The Parties, jointly and severally, shall
indemnify, defend and hold harmless the Escrow Agent from and against any and
all loss, liability, cost, damage and expense, including, without limitation,
attorneys’ fees and expenses or other professional fees and expenses which the
Escrow Agent may suffer or incur by reason of any action, claim or proceeding
brought against the Escrow Agent, arising out of or relating in any way to this
Escrow Agreement or any transaction to which this Escrow Agreement relates,
unless such loss, liability, cost, damage or expense shall have been finally
adjudicated to have been directly caused by the willful misconduct or gross
negligence of the Escrow Agent. The provisions of this Section 3.1 shall survive
the resignation or removal of the Escrow Agent and the termination of this
Escrow Agreement. 
 
Section 3.2.   Limitation of Liability.  THE ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
Section 3.3.   Resignation or Removal.  The Escrow Agent may resign by
furnishing written notice of its resignation to the Parties, and the Parties may
remove the Escrow Agent by furnishing to the Escrow Agent a joint written notice
of its removal along with payment of all fees and expenses to which it is
entitled through the date of termination.  Such resignation or removal, as the
case may be, shall be effective thirty (30) days after the delivery of such
notice or upon the earlier appointment of a successor, and the Escrow Agent’s
sole responsibility thereafter shall be to safely keep the Escrow Property and
to deliver the same to a successor escrow agent as shall be appointed by the
Parties, as evidenced by a joint written notice filed with the Escrow Agent or
in accordance with a court order.  If the Parties have failed to appoint a
successor escrow agent prior to the expiration of thirty (30) days following the
delivery of such notice of resignation or removal, the Escrow Agent may petition
any court of competent jurisdiction for the appointment of a successor escrow
agent or for other appropriate relief, and any such resulting appointment shall
be binding upon the Parties.


Section 3.4.   Compensation.  The Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit C,
which compensation shall be paid by ANTs. The fee agreed upon for the services
rendered hereunder is intended as full compensation for the Escrow Agent's
services as contemplated by this Escrow Agreement; provided, however, that in
the event that the conditions for the disbursement of funds under this Escrow
Agreement are not fulfilled, or the Escrow Agent renders any service not
contemplated in this Escrow Agreement, or there is any assignment of interest in
the subject matter of this Escrow Agreement, or any material modification
hereof, or if any material controversy arises hereunder, or the Escrow Agent is
made a party to any litigation pertaining to this Escrow Agreement or the
subject matter hereof, then the Escrow Agent shall be compensated, at a rate
determined in good faith by the Parties, for such extraordinary services and
reimbursed for all costs and expenses, including reasonable attorneys’ fees and
expenses, occasioned by any such delay, controversy, litigation or event.  If
any amount due to the Escrow Agent hereunder is not paid within thirty (30) days
of the date due, the Escrow Agent in its sole discretion may charge interest on
such amount up to the highest rate permitted by applicable law.   The Escrow
Agent shall have, and is hereby granted, a prior lien upon the Escrow Property
with respect to its unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights, superior to the interests of any other persons or
entities and is hereby granted the right to set off and deduct any unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights from the Escrow
Property.
 
 
7

--------------------------------------------------------------------------------

 


Section 3.5.   Disagreements.  If any conflict, disagreement or dispute arises
between, among, or involving any of the parties hereto concerning the meaning or
validity of any provision hereunder or concerning any other matter relating to
this Escrow Agreement, or the Escrow Agent is in doubt as to the action to be
taken hereunder, the Escrow Agent shall retain the Escrow Property until the
Escrow Agent (i) receives a final non-appealable order of a court of competent
jurisdiction or a final non-appealable arbitration decision directing delivery
of the Escrow Property, (ii) receives a written agreement executed by each of
the parties involved in such disagreement or dispute directing delivery of the
Escrow Property, in which event the Escrow Agent shall be authorized to disburse
the Escrow Property in accordance with such final court order, arbitration
decision, or agreement, or (iii) files an interpleader action in any court of
competent jurisdiction, and upon the filing thereof, the Escrow Agent shall be
relieved of all liability as to the Escrow Property and shall be entitled to
recover attorneys’ fees, expenses and other costs incurred in commencing and
maintaining any such interpleader action.  The Escrow Agent shall be entitled to
act on any such agreement, court order, or arbitration decision without further
question, inquiry, or consent.


Section 3.6.   Merger or Consolidation.  Any corporation or association into
which the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Escrow Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
 
8

--------------------------------------------------------------------------------

 


Section 3.7.   Attachment of Escrow Property; Compliance with Legal Orders.  In
the event that any Escrow Property shall be attached, garnished or levied upon
by any court order, or the delivery thereof shall be stayed or enjoined by an
order of a court, or any order, judgment or decree shall be made or entered by
any court order affecting the Escrow Property, the Escrow Agent is hereby
expressly authorized, in its sole discretion, to respond as it deems appropriate
or to comply with all writs, orders or decrees so entered or issued, or which it
is advised by legal counsel of its own choosing is binding upon it, whether with
or without jurisdiction.  In the event that the Escrow Agent obeys or complies
with any such writ, order or decree it shall not be liable to any of the Parties
or to any other person, firm or corporation, should, by reason of such
compliance notwithstanding, such writ, order or decree be subsequently reversed,
modified, annulled, set aside or vacated.


Section 3.8   Force Majeure.  The Escrow Agent shall not be responsible or
liable for any failure or delay in the performance of its obligation under this
Escrow Agreement arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts
of God; earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action; it being understood that the Escrow Agent shall use commercially
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as reasonably practicable under the
circumstances.


ARTICLE 4
MISCELLANEOUS


Section 4.1.   Successors and Assigns.  This Escrow Agreement shall be binding
on and inure to the benefit of the Parties and the Escrow Agent and their
respective successors and permitted assigns. No other persons shall have any
rights under this Escrow Agreement.  No assignment of the interest of any of the
Parties shall be binding unless and until written notice of such assignment
shall be delivered to the other Party and the Escrow Agent and shall require the
prior written consent of the other Party and the Escrow Agent (such consent not
to be unreasonably withheld).


Section 4.2.   Escheat.  The Parties are aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state.  The Escrow Agent shall have no liability to the Parties,
their respective heirs, legal representatives, successors and assigns, or any
other party, should any or all of the Escrow Property escheat by operation of
law.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.3.   Notices.  All notices, requests, demands, and other
communications required under this Escrow Agreement shall be in writing, in
English, and shall be deemed to have been duly given if delivered (i)
personally, (ii) by facsimile transmission with written confirmation of receipt,
(iii) by overnight delivery with a reputable national overnight delivery
service, or (iv) by mail or by certified mail, return receipt requested, and
postage prepaid.  If any notice is mailed, it shall be deemed given five
business days after the date such notice is deposited in the United States
mail.  If notice is given to a party, it shall be given at the address for such
party set forth below.  It shall be the responsibility of the Parties to notify
the Escrow Agent and the other Party in writing of any name or address
changes.  In the case of communications delivered to the Escrow Agent, such
communications shall be deemed to have been given on the date received by the
Escrow Agent.
 

 
If to Manchester:
     
Manchester Securities Corp.
 
712 Fifth Avenue
 
36th Floor
 
New York, New York 10019
 
Attention: Elliott Greenberg
 
Telephone: 212-974-6000
 
Facsimile: 212-________
     
If to ANTs:
     
ANTs software inc.
 
71 Stevenson St., Suite 401
 
San Francisco, CA 94105
 
Attn: Chief Financial Officer
 
Telephone: 650-931-0500
 
Facsimile: 650-227-8001 or 650-931-0510
     
With a copy (for informational purposes only) to:
     
The Corporate Law Group
 
Waterfront Plaza, Suite 120
 
500 Airport Boulevard
 
Burlingame, CA 94010-1914
 
Attn: Paul D. Marotta, Esq.
     
If to the Escrow Agent:
     
Wells Fargo Bank, National Association
 
45 Broadway, 14th Floor
 
New York, NY 10006
 
Attention: Matthew Sherman; Corporate, Municipal and Escrow Solutions
 
Telephone: (212) 515-1573
 
Facsimile: (212) 509-1716

 
 
10

--------------------------------------------------------------------------------

 


Section 4.4.   Governing Law.  This Escrow Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.


Section 4.5.   Entire Agreement.  This Escrow Agreement sets forth the entire
agreement and understanding of the parties related to the Escrow Property.


Section 4.6.   Amendment.  This Escrow Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and the Escrow Agent.


Section 4.7.   Waivers.  The failure of any party to this Escrow Agreement at
any time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance.  A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.


Section 4.8.   Headings.  Section headings of this Escrow Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.


Section 4.9.   Counterparts.  This Escrow Agreement may be executed in one or
more counterparts, each of which when executed shall be deemed to be an
original, and such counterparts shall together constitute one and the same
instrument.






[The remainder of this page left intentionally blank.]
 
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.
 

 
ANTs SOFTWARE INC.
          By: /s/ David A. Buckel             Name: David A. Buckel            
Title:
Secretary and Chief Financial Officer                     MANCHESTER SECURITIES
CORP.           By: /s/ Elliott Greenberg             Name: Elliott Greenberg  
          Title: Vice President                     WELLS FARGO BANK, NATIONAL  
ASSOCIATION, as Escrow Agent           By: /s/ Matthew Sherman             Name:
Matthew Sherman             Title: Vice President  

 
 
S-1

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Agency and Custody Account Direction
For Cash Balances
Wells Fargo Money Market Deposit Accounts


Direction to use the following Wells Fargo Money Market Deposit Accounts for
Cash Balances for the escrow account or accounts (the “Account”) established
under the Escrow Agreement to which this Exhibit A is attached.


You are hereby directed to deposit, as indicated below, or as we shall direct
further in writing from time to time, all cash in the Account in the following
money market deposit account of Wells Fargo Bank, National Association:




Wells Fargo Money Market Deposit Account (MMDA)




We understand that amounts on deposit in the MMDA are insured, subject to the
applicable rules and regulations of the Federal Deposit Insurance Corporation
(FDIC), in the basic FDIC insurance amount of $250,000 per depositor, per
insured bank. This includes principal and accrued interest up to a total of
$250,000.


We acknowledge that we have full power to direct investments of the Account.


We understand that we may change this direction at any time and that it shall
continue in effect until revoked or modified by us by joint written notice to
you.
 

/s/ David A. Buckel   /s/ Elliott Greenberg   Authorized Representative  
Authorized Representative   ANTs software inc.   Manchester Securities Corp.    
      March 3, 2011   March 3, 2011   Date   Date  

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1


Certificate as to Authorized Signatures
 
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of ANTs
software inc. and are authorized to initiate and approve transactions of all
types for the escrow account or accounts established under the Escrow Agreement
to which this Exhibit B-1 is attached, on behalf of ANTs software inc.
 

 
Name / Title
 
Specimen Signature
                        Joseph Kozak   /s/ Joseph Kozak    
Name
 
Signature
              Chief Executive Officer        
Title
                  David A Buckel   /s/ David A. Buckel    
Name
 
Signature
              Chief Financial Officer        
Title
                           
Name
 
Signature
                       
Title
                            Name   Signature                         Title      

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-2


Certificate as to Authorized Signatures


 
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Manchester
and are authorized to initiate and approve transactions of all types for the
escrow account or accounts established under the Escrow Agreement to which this
Exhibit B-2 is attached, on behalf of Manchester.
 

 
Name / Title
 
Specimen Signature
                                 
Name
 
Signature
                       
Title
                           
Name
 
Signature
                       
Title
                           
Name
 
Signature
                       
Title
                            Name   Signature                         Title      

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FEES OF ESCROW AGENT


 